Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 1 of 15 PageID #: 22




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   Index No. 20-cv-05676
 JEAN KING,
                                                                                   COMPLAINT
                                             Plaintiff,

                  - against -                                                  PLAINTIFF DEMANDS
                                                                                 A TRIAL BY JURY
 COSTCO WHOLESALE CORPORATION,

                                              Defendant.
 ----------------------------------------------------------------------X

        Plaintiff, JEAN KING, by her attorneys, PHILLIPS & ASSOCIATES, Attorneys at Law,

PLLC, hereby complains of Defendant, upon information and belief, as follows:

                                        NATURE OF THE CASE

1.      Plaintiff brings this action alleging that Defendant has violated the Family and Medical

        Leave Act, 29 U.S.C. § 2601, et seq. (“FMLA”); Americans with Disabilities Act of

        1990, 42 U.S.C. § 12101, et seq. (“ADA”); the New York State Human Rights Law,

        New York State Executive Law § 296, et seq. (“NYSHRL”); and the Suffolk County

        Human Rights Law, Laws of Suffolk County, New York, Part II § 528 et seq. (“SCHRL”),

        and seeks damages to redress the injuries Plaintiff has suffered as a result of being

        discriminated and retaliated against on the basis of her disability, and for taking a legally

        protected leave of absence, ultimately resulting in her termination.

                                     JURISDICTION AND VENUE

2.      Jurisdiction of this Court is proper under 29 U.S.C. § 2601, 42 U.S.C. §12101, et seq., and

        28 U.S.C. §§ 1331 and 1343 as it arises under the laws of the United States and is an action

        to recover damages or to secure equitable or other relief under an Act of Congress

        providing for the protection of civil rights.
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 2 of 15 PageID #: 23




3.    The Court has supplemental jurisdiction over the claims of Plaintiff brought under state

      laws pursuant to 28 U.S.C. §1367.

4.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2), as a substantial part of

      the actions or omissions giving rise to the claims for relief, occurred within this judicial

      district.

                            PROCEDURAL PREREQUISITES

5.    Plaintiff timely filed a Charge of Discrimination upon which this Complaint is based with

      the Equal Employment Opportunity Commission (“EEOC”) on July 16, 2019.

6.    On March 24, 2020, the EEOC issued a finding in favor of Plaintiff and that there is

      reasonable cause to believe that Defendant has discriminated against Plaintiff because of

      her disability by failing to make reasonable accommodations in violation of the ADA.

7.    Plaintiff received a Notice of Right to Sue from the EEOC, dated August 24, 2020,

      concerning the herein charges of discrimination. A copy of the Notice is annexed hereto

      as exhibit A.

8.    This action is being commenced within 90 days of receipt of said Notice of Right to Sue.

                                           PARTIES

9.    At all times relevant, Plaintiff was and is a resident of the State of New York, and Suffolk

      County.

10.   At all times relevant, Plaintiff was a “person” and an “employee” entitled to protection as

      defined by state and federal laws.

11.   At all times relevant, Defendant COSTCO WHOLESALE CORPORATION,

      (“Defendant”) was and is a foreign business corporation incorporated in the State of




                                               2
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 3 of 15 PageID #: 24




      Washington and conducts business pursuant to, and by virtue of, the laws of the State of

      New York.

12.   At all times relevant, Defendant was and is an American multinational corporation which

      operates a chain of membership-only warehouse clubs.

13.   At all times relevant, Plaintiff worked at Defendant’s warehouses located at 1768 Old

      Country Road, Riverhead, New York 11901, where the discrimination and retaliation took

      place.

14.   At all relevant times, Defendant was and is an “employer” within the meaning of all

      relevant statutes.

                                   MATERIAL FACTS

15.   On or about July 23, 1998, Plaintiff began working for Defendant at its Lawrence, New

      York warehouse in their Member Service department performing security task and duties.

      She eventually worked her way up to the position of Cashier.

16.   In June of 2014, Plaintiff was transferred, upon request, to Defendant's Riverhead

      warehouse where she continued to work as a Cashier and earned approximately $23.50 per

      hour.

17.   The Cashier position involves continuous standing and moving items from the members’

      carts to the conveyor belt and scanning them.

18.   Throughout her employment until Plaintiff was injured on the job in December 2015,

      Plaintiff consistently received positive performance reviews and has been an above-

      satisfactory employee who performed her duties without any performance issues.




                                              3
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 4 of 15 PageID #: 25




19.   On December 1, 2015, Plaintiff was injured on the job when a colleague accidently

      slammed a shopping cart into Plaintiff’s leg (the “Injury”). The Injury caused Plaintiff to

      limp in pain and suffer a great amount of anguish.

20.   Defendant’s management filled out an Incident Report, took photos of Plaintiff’s swollen

      knee, and had Plaintiff speak with a nurse via telephone. The nurse suggested that Plaintiff

      ice the swollen knee and take the rest of the day off.

21.   Plaintiff took the next several days off from work and attended a scheduled medical

      appointment to see Defendant’s doctor. Plaintiff was given Motrin, cortisone injections,

      and an ace bandage for her knee.

22.   On or about December 8, 2015, Plaintiff returned to her position as Cashier on full duty.

23.   However, the pain in Plaintiff’s knee was persistent and excruciating.

24.   In or about March 2016, due to the severity of the pain in her knee, Plaintiff saw her own

      orthopedic doctors, Dr. Richard A. Ritter and Dr. Barry C. Kleeman. Dr. Kleemen took X-

      rays of Plaintiff’s knee, which showed she had a chipped bone on her kneecap. She was

      given a knee brace and a doctor’s note with medical restrictions.

25.   Plaintiff immediately provided Defendant’s management and Human Resources (”HR”)

      department the doctor’s note, which prohibited heavy lifting.

26.   Plaintiff requested to go on intermittent FMLA leave to facilitate her recovery. Defendant

      denied Plaintiff’s FMLA application. Its stated reason for the denial was the Plaintiff was

      already on intermittent FMLA leave in connection with caring for her twin children who

      have serious health conditions.




                                                4
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 5 of 15 PageID #: 26




27.   As an accommodation of Plaintiff’s medical restrictions, Defendant assigned Plaintiff to

      be a front entrance worker, which was a more sedentary position, while maintaining the

      job title of Cashier.

28.   Thereafter, Defendant’s General Manager, Jon Jovel, (“Jovel”) regularly targeted and

      singled out Plaintiff with negative treatment because of her disability and retaliated against

      Plaintiff for requesting an accommodation of her disability.

29.   For example, upon information and belief, Jovel directed supervisors to write Plaintiff up

      for minor infractions. Upon information and belief, other employees were not written up

      for the same minor infractions.

30.   For another example, Jovel repeatedly made last-minute changes to Plaintiff's schedule,

      forgoing the requisite 24-hour notice for which Defendant’s policies provided. This made

      it difficult for Plaintiff to arrive to work on time.

31.   Upon information and belief, Jovel has a history of exhibiting discriminatory behavior

      toward employees with a disability. Defendant was aware of Jovel’s harassing behavior

      and took no actions in rectifying Jovel’s discriminatory conduct.

32.   Plaintiff verbally complained several times to management and HR about Jovel’s

      discrimination and retaliation.

33.   Upon information and belief, Defendant took no meaningful action to investigate or correct

      the discrimination and retaliation. When Plaintiff would make a complaint, Jovel’s

      harassment would cease temporarily then resume after a short period of time.

34.   On or about April 18, 2017, Plaintiff had to undergo knee surgery (the “Surgery”)

      stemming from her December 2015 Injury.




                                                  5
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 6 of 15 PageID #: 27




35.   Following her surgery, Plaintiff was on a leave of absence from April 2017 to October

      2017.

36.   Upon Plaintiff’s return to work, Plaintiff provided a doctor’s note to state Plaintiff was

      being placed on light duty. Plaintiff’s medical restrictions called for frequent position

      changes, no standing for more than 45 minutes to an hour, no stooping or crouching, and

      no repetitive lifting, and no lifting more than 15 to 20 pounds.

37.   Plaintiff sought and was approved for intermittent FMLA leave in October 2017.

38.   In addition, as a reasonable accommodation for her condition, Plaintiff requested to be

      transferred to the Member Service department where her job duties and responsibilities

      would be less strenuous and would fit within her medical restrictions. Defendant declined

      to provide this accommodation. Instead, Defendant assigned Plaintiff to be a front entrance

      worker while maintaining the job title of Cashier.

39.   Plaintiff requested a chair to sit on after standing for 45 minutes to an hour per her medical

      restrictions. Jovel offered Plaintiff a stool that was too high with no back support or leg

      support, knowing Plaintiff just had knee surgery and was aware of Plaintiff’s medical

      restrictions. In addition, Plaintiff would use a shopping cart at times to elevate her leg to

      relieve pain and pressure on her leg. However, refusing to allow Plaintiff this

      accommodation, Jovel took away the shopping cart and told Plaintiff she was not allowed

      to use it under any circumstances.

40.   Moreover, Defendant failed to abide by Plaintiff’s medical restrictions, requiring her to

      stand for more than 45 minutes at a time. Plaintiff’s knee injury was exasperated as a result.

41.   During portions of 2018, Plaintiff was on intermittent FMLA leave. When using FMLA

      time, she provided medical notes to substantiate the need for her absence from work.



                                                6
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 7 of 15 PageID #: 28




42.   In January 15, 2019, Plaintiff attended a mandatory meeting via telephone conference with

      Jacqueline Pirillo (“Pirillo”), the new General Manager at the Riverhead warehouse, and

      Jennifer Stoner (“Stoner”), Human Resources representative.

43.   At the end of the meeting, Stoner told Plaintiff that she was being placed on unpaid leave

      effective immediately. Stoner told Plaintiff that another employee was returning, and

      Plaintiff had to leave the department despite Plaintiff having more seniority. Pirillo

      informed Plaintiff that her last day at work would be January 15, 2019.

44.   Moreover, Stoner told Plaintiff that she could return to work when she was “100% better”

      and able to perform duties as a Cashier.

45.   Defendant’s reason for forcing Plaintiff out on involuntarily leave -- i.e. that Plaintiff could

      not perform her duties as a Cashier – was not based in fact. Defendant kept Plaintiff’s title

      as a Cashier even though Plaintiff was performing the duties and responsibilities of a front

      entrance worker on and off in 2016 and then permanently from 2017 until 2019 with no

      issues.

46.   Defendant could have easily allowed Plaintiff to continue serving as a front entrance

      worker but chose not to accommodate Plaintiff, instead forcing Plaintiff out on

      involuntarily leave.

47.   Upon information and belief, Plaintiff was placed on a leave of absence in retaliation for

      her use of intermittent FMLA leave, discrimination based on her disability, and in

      retaliation for her complaints of discrimination and retaliation.

48.   Plaintiff was shocked and upset by these events. Plaintiff suffered loss of sleep and

      depression. Plaintiff’s emotional state became so fragile that she spontaneously shaved her

      head.



                                                 7
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 8 of 15 PageID #: 29




49.   As a result of the discrimination Plaintiff endured from Defendant, she was diagnosed with

      major depression and anxiety and was prescribed medication for insomnia. Plaintiff has

      been in treatment with a therapist since in or around December 2019. Plaintiff also began

      to overeat which led to a diagnosis of type-two diabetes. Plaintiff's relationship with her

      family members was also negatively affected by the discrimination and retaliation she

      suffered from Defendant.

50.   Plaintiff filed a charge of discrimination with EEOC on July 16, 2019. The EEOC referred

      Plaintiff’s charge to their investigation division on August 2019. Thereafter, after the

      EEOC investigated, a determination of reasonable cause was issued in favor of Plaintiff on

      March 24, 2020.

51.   On October 2, 2020, Plaintiff received a letter dated September 30, 2020 from Defendant

      terminating her employment.

52.   Upon information and belief, Plaintiff’s termination was in retaliation for filing her claims

      of discrimination and retaliation with the EEOC.

53.   The news of her termination threw Plaintiff into deeper depression.

54.   Contrary to the law, Defendant failed to provide any reasonable accommodation or engage

      in the interactive process to determine whether a reasonable accommodation could be made

      for Plaintiff’s disability.

55.   Defendant’s actions are particularly egregious because Plaintiff sustained the injury that

      rendered her disabled while working for Defendant.

56.   Defendant has no justifiable or reasonable excuse for refusing Plaintiff an accommodation

      and for terminating her employment.

57.   Defendant had no good faith business justification for terminating Plaintiff’s employment,



                                               8
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 9 of 15 PageID #: 30




      refusing her requests for reasonable accommodation(s), and failing/refusing to engage in

      the interactive process.

58.   Plaintiff had, and/or Defendant perceived that she had, a physical impairment that

      substantially limits one or more of her major life activities.

59.   But for Plaintiff’s disability, and/or need for a reasonable accommodation, Defendant

      would not have terminated her employment.

60.   Upon information and belief, Plaintiff was a hard-working employee, who made every

      attempt to communicate with Defendant regarding the discriminatory and retaliatory work

      environment to which she was subjected.

61.   But for Jovel’s managerial position with Defendant, Jovel would not have been able to

      subject Plaintiff to a discriminatory and hostile work environment at Defendant.

62.   Upon information and belief, Defendant is aware of its obligations under the FMLA,

      ADA, the NYSHRL, and the SCHRL.

63.   A Defendant is aware of its legal duty and obligation to engage in an interactive process

      and to assess an employee’s need for accommodations when the employee places

      Defendant on notice of a medical need and/or disability, which prevents the employee

      from continuing to work.

64.   As a result of Defendant’s action, Plaintiff feels extremely humiliated, degraded,

      victimized, embarrassed, and emotionally distressed.

65.   As a result of the acts and conduct complained of herein, Plaintiff has suffered a loss of

      income, the loss of a salary, bonus, and benefits, and other damages. Plaintiff has also

      suffered future pecuniary losses, emotional pain, suffering, inconvenience, loss of




                                                9
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 10 of 15 PageID #: 31




        enjoyment of life, and other non-pecuniary losses. Plaintiff has further experienced severe

        emotional and physical distress.

 66.    Plaintiff was, and remains, a qualified individual who can perform the essential functions

        of her employment with or without a reasonable accommodation as defined by § 12111(8)

        of the ADA.

 67.    Defendant’s conduct was malicious, willful, outrageous, and conducted with full

        knowledge of the law, and/or violation thereof.

 68.    As such, Plaintiff demands punitive damages against Defendant.

       AS A FIRST CAUSE OF ACTION FOR RETALIATION AND INTERFERENCE
                  UNDER THE FAMILY AND MEDICAL LEAVE ACT

 69.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this complaint as if same were set forth herein fully at length.

 70.    Section 2612(a)(1) of the Family Medical Leave Act states in pertinent part: an eligible

        employee shall be entitled to a total of 12 workweeks of leave during any 12-month period

        for one or more of the following:… (D) Because of a serious health condition that makes

        the employee unable to perform the functions of the position of such employee.

 71.    Section 2615 of the Family Medical Leave Act, states in pertinent part:

               (a) Interference with rights. (1) Exercise of rights. It shall be
               unlawful for any employer to interfere with, restrain, or deny the
               exercise of or the attempt to exercise, any right provided under this
               subchapter.

               (2) Discrimination. It shall be unlawful for any employer to
               discharge or in any other manner discriminate against any individual
               for opposing any practice made unlawful by this subchapter.

               (b) Interference with proceedings or inquiries. It shall be unlawful
               for any person to discharge or in any other manner discriminate
               against any individual because such individual— (2) has given, or



                                                 10
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 11 of 15 PageID #: 32




               is about to give, any information in connection with any inquiry or
               proceeding relating to any right provided.

 72.   Defendant interfered with Plaintiff’s FMLA rights by discriminating against Plaintiff for

       exercising her rights under the FMLA.

 73.   Defendant also retaliated against Plaintiff for her use of and request to use FMLA leave.

 74.   Defendant had no good faith business justification for any of the actions taken against

       Plaintiff as alleged herein.

 75.   As such, Plaintiff has been damaged as set forth herein.

                           AS A SECOND CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER THE ADA

 76.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint as if same were set forth herein fully at length.

 77.   Plaintiff claims Defendant violated the Americans with Disabilities Act of 1990 (Pub. L.

       101-336) (ADA), as amended, as these titles appear in volume 42 of the United States

       Code, beginning at section 12101.

 78.   Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I, Section

       12112, Discrimination [Section 102] states: “(a) General rule. - No covered entity shall

       discriminate against a qualified individual on the basis of disability in regard to job

       application procedures, the hiring, advancement, or discharge of employees, employee

       compensation, job training, and other terms, conditions, and privileges of employment.”

 79.   Defendant violated this section as set forth herein.

                            AS A THIRD CAUSE OF ACTION
                          FOR RETALIATION UNDER THE ADA

 80.   Plaintiff repeats, reiterates, and realleges each and every paragraph above as if said

       paragraph was more fully set forth herein at length.


                                                11
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 12 of 15 PageID #: 33




 81.   The ADA prohibits retaliation, interference, coercion, or intimidation against an employee

       who engages in protected activity.

 82.   42 U.S.C. § 12203 provides:

              Retaliation. No person shall discriminate against any individual
              because such individual has opposed any act or practice made
              unlawful by this chapter or because such individual made a
              charge, testified, assisted, or participated in any manner in an
              investigation, proceeding, or hearing under this chapter.

              Interference, coercion, or intimidation. It shall be unlawful to
              coerce, intimidate, threaten, or interfere with any individual in the
              exercise or enjoyment of, or on account of his or her having
              exercised or enjoyed, or on account of his or her having aided or
              encouraged any other individual in the exercise or enjoyment of,
              any right granted or protected by this chapter.
 83.   Defendant violated this section as set forth herein.

                           AS A FOURTH CAUSE OF ACTION
                          UNDER THE NEW YORK STATE LAW

 84.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

       paragraphs of this Complaint as if more fully set forth herein at length.

 85.   Executive Law § 296 provides that:

              It shall be an unlawful discriminatory practice: "(a) For an
              employer or licensing agency, because of an individual's age,
              race, creed, color, national origin, sexual orientation, military
              status, sex, disability, predisposing genetic characteristics,
              familial status, marital status, or status as a victim of domestic
              violence, to refuse to hire or employ or to bar or to discharge from
              employment such individual or to discriminate against such
              individual in compensation or in terms, conditions or privileges
              of employment.”

 86.   Defendant violated this section as set forth herein.




                                                12
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 13 of 15 PageID #: 34




                 AS A FIFTH CAUSE OF ACTION FOR RETALIATION
                        UNDER THE NEW YORK STATE LAW

 87.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint as if more fully set forth herein at length.

 88.   Executive Law § 296 provides that, “7. It shall be an unlawful discriminatory practice for

       any person engaged in any activity to which this section applies to retaliate or discriminate

       against any person because he or she has filed a complaint, testified, or assisted in any

       proceeding under this article.”

 89.   Defendant violated this section as set forth herein.

               AS A SIXTH CAUSE OF ACTION FOR DISCRIMINATION
                       UNDER THE SUFFOLK COUNTY LAW

 90.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

       the same force and effect as if more fully set forth herein.

 91.   The Regulatory Local Laws of Suffolk County § 528-7 provides that

              (6) For any employer…to discharge, expel or otherwise discriminate against
              any individual because he or she has: (a) Opposed any practices forbidden
              under this article; or (b) Filed a complaint, testified, or assisted in any
              proceeding under this article; or (c) Commenced a civil action against such
              employer… or employee or agent thereof, which action alleges the
              commission of an unlawful discriminatory practice;

              (9) For an employer, employment agency or labor organization to refuse to
              provide reasonable accommodations to the known disabilities… of an
              employee … in connection with a job or occupation sought... Nothing
              contained in this Subsection A(9) shall be construed to require provision of
              accommodations which the employer, employment agency or labor
              organization can demonstrate will impose an undue hardship on the
              operation of an employer's...
 92.   The Suffolk County Regulatory Local Laws §528-6 defines group identity as “[t]he actual

       or perceived race, color, creed, age, national origin, alienage or citizenship status, gender,




                                                13
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 14 of 15 PageID #: 35




       sexual orientation, disability, marital status, or familial status of any individual, as well as

       the actual military status of any individual.” (Emphasis added.)

 93.   As described above, Defendant violated this section as set forth herein.

                   AS A SEVENTH CAUSE OF ACTION FOR RETALIATION
                           UNDER THE SUFFOLK COUNTY LAW

 94.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint as if more fully set forth herein.

 95.   The Suffolk County Regulatory Local Laws § 528-12(B) provides that it shall be an

       unlawful discriminatory practice for an employer “to retaliate or discriminate against any

       individual because he or she has opposed any practice forbidden under this article or

       because he or she has filed a complaint, testified or assisted in any proceeding under the

       article.”

 96.   As described above, Defendant violated this section as set forth herein.

                                          JURY DEMAND

 97.   Plaintiff requests a jury trial on all issues to be tried.

 WHEREFORE, Plaintiff respectfully requests a judgment against the Defendant:

 A.    Declaring that Defendant engaged in unlawful employment practices prohibited by the

       FMLA, ADA, NYSHRL and the SCHRL in that Defendant denied Plaintiff’s request for

       accommodation, discriminated against Plaintiff on the basis of her actual and/or perceived

       disability, and retaliated against Plaintiff, resulting in her employment termination;

 B.    Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendant’s

       unlawful discrimination and retaliation, and to otherwise make her whole for any losses

       suffered as a result of such unlawful employment practices;

 C.    Awarding Plaintiff compensatory damages for mental, emotional and physical injury,


                                                   14
Case 2:20-cv-05676-GRB-AYS Document 1 Filed 11/20/20 Page 15 of 15 PageID #: 36




       distress, pain and suffering and injury to her reputation in an amount to be proven;

 D.    Awarding Plaintiff punitive damages;

 E.    Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

       prosecution of the action; and

 F.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

       proper to remedy the Defendant’s unlawful employment practices.


 Dated: New York, New York
        November 20, 2020

                                                     PHILLIPS & ASSOCIATES,
                                                     ATTORNEYS AT LAW, PLLC

                                             By:    __/s/ Lisa Skruck________________
                                                     Lisa Skruck, Esq.
                                                     Irene Chan, Esq.
                                                     Attorneys for Plaintiff
                                                     585 Stewart Avenue, Suite 330
                                                     Garden City, NY 11530
                                                     (516) 365-3731
                                                     lskruck@tpglaws.com
                                                     ichan@tpglaws.com




                                               15
